          MEMO
          Case     ENDORSED Document 69 Filed 08/31/20 Page 1 of 2
               1:18-cr-00308-ALC




               D: +1 (212) 225-2609
                 vhou@cgsh.com



                                                      August 17, 2020

The Honorable Andrew L. Carter, Jr.
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

               Re: United States v. Bob King, 18 Cr. 308 (ALC)

Dear Judge Carter:

                I was appointed under the Criminal Justice Act to represent the defendant Bob
King in the above-captioned matter and I write in connection with a letter motion I intend to file
requesting that the Court order the Metropolitan Correctional Center (the “MCC”) to provide Mr.
King with urgently-needed mental health care. The letter motion references sensitive mental
health information about Mr. King and includes exhibits of both his medical records and
counsel’s correspondence with the MCC regarding Mr. King’s current mental health symptoms.
I respectfully request that Your Honor order that counsel’s limited proposed redactions be
applied to the letter motion and that the exhibits containing Mr. King’s medical records and
counsel’s correspondence with the MCC be filed under seal pursuant to Lugosch v. Pyramid Co.
of Onondaga, 435 F.3d 110, 119 (2d Cir. 2006). In connection with this request, I am
simultaneously emailing to Your Honor’s chambers and copying the Assistant U.S. Attorneys on
this case (1) an unredacted copy of the letter motion with the proposed redactions highlighted,
and (2) the unredacted exhibits containing Mr. King’s medical records and counsel’s
correspondence with the MCC.

               At common law and under the First Amendment, there is a general presumption in
favor of public access to judicial documents. See Bernstein v. Bernstein Litowitz Berger &
Grossmann LLP, 814 F.3d 132, 141 (2d Cir. 2016); Lugosch v. Pyramid Co. of Onondaga, 435
F.3d at 119. The Second Circuit has articulated a three-step process to determine whether
documents should be placed under seal. First, a court must decide whether the documents
constitute “judicial documents,” which are documents “relevant to the performance of the
          Case 1:18-cr-00308-ALC Document 69
                                          68 Filed 08/31/20
                                                   08/17/20 Page 2 of 2

The Honorable Andrew L. Carter, p. 2


judicial function and useful in the judicial process.” Lugosch, 435 F.3d at 119 (internal
quotations and citation omitted). Second, if the Court determines that the documents are judicial
documents, the Court must then assess the weight of the presumption of access. See Bernstein,
814 F.3d at 141–42. And finally, the Court must “balance competing considerations” against the
presumption of access, such as “the danger of impairing . . . judicial efficiency” and “the privacy
interests of those resisting disclosure.” Lugosch, 435 F.3d at 120 (internal citation omitted).

                Because Mr. King’s mental health information is relevant to Your Honor’s
decision as to whether to order the MCC to provide mental health care to Mr. King, it constitutes
a judicial document within the meaning of Lugosch. This information is highly personal,
confidential, and sensitive. Where documents involve highly sensitive personal information,
courts in the Second Circuit have recognized an inherent right to privacy and have permitted
documents that implicate that right to be filed under seal. See United States v. Sattar, 471 F.
Supp. 2d 380, 387 (S.D.N.Y. 2006) (“[T]here is a recognized privacy interest in medical records,
although that privacy right is neither fundamental nor absolute.”). This Court routinely allows
criminal defendants to file sensitive medical records under seal. See, e.g., United States v.
Daugerdas, No. 1:09-cr-00581 (LTS), 2020 WL 2097653, at *3, n.2 (S.D.N.Y. May 1, 2020)
(noting that defendant’s Bureau of Prisons medical records were submitted under seal); United
States v. Estevez, No. 1:18-cr-00669 (JPO), 2020 WL 1911207, at *1 (S.D.N.Y. Apr. 20, 2020)
(noting that medical records were filed under seal).

                Counsel has proposed limited redactions to the letter motion concerning Mr.
King’s mental health history in consideration of the presumption of access to judicial documents.
However, with respect to the exhibits containing Mr. King’s medical records and counsel’s
correspondence with the MCC regarding Mr. King’s current mental health symptoms, redaction
will not suffice to address Mr. King’s privacy interest as the entirety of these documents
constitute highly sensitive personal information. Accordingly, I respectfully request that Your
Honor order that the letter motion be filed with counsel’s proposed redactions and that the
supporting exhibits be filed under seal.

               Thank you for your consideration of this request.


                                                     Respectfully Submitted,

                                                     /s/ Victor L. Hou______

                                                     Victor L. Hou

                                                   The application is granted.
cc:    All Counsel of Record (via ECF)
                                                   So Ordered.

                                                                                                8/31/20
